Citation Nr: 0030681	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-48 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
dysthymia and major depressive disorder, on appeal from the 
initial grant of service connection. 

2.  Entitlement to a rating in excess of 10 percent for 
hypertension, on appeal from the initial grant of service 
connection. 

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1990.

This appeal arises from a rating decision of August 1996 from 
the St. Petersburg, Florida, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veteran's 
Appeals (Board).  In February 1999, the above issues were 
remanded to the RO for additional evidentiary development and 
adjudication.  The case is again before the Board for 
consideration.

The veteran's representative at the Board has indicated that 
an issue on appeal is entitlement to a total disability 
rating due to individual unemployability.  This issue was 
first addressed by the RO in a February 2000 rating decision.  
However, this issue has not been developed for appellate 
review and the presentation by the veteran's representative 
at the Board cannot be accepted as a notice of disagreement 
since it was filed at the Board and not at the RO.  See 
38 C.F.R. § 20.300 (2000).  Accordingly, this matter is 
referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's dysthymia/major depressive disorder is 
manifested by depressed mood, chronic sleep impairment, 
difficulty with social and work relationships, suicidal 
ideation without plan, representing mild to moderate 
disability.

3.  The veteran is on medication for management of 
hypertension, and predominant diastolic blood pressure values 
are less than 110.  The predominant systolic blood pressure 
values are less than 200.  There are no other symptoms 
related to hypertension.

4.  The veteran does not have a current lumbar spine 
disability, and episodes of back pain in service were acute 
and transitory.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for dysthymia and major depressive disorder are not 
met, at any time since the initial grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9433, 9434 (2000).

2.  The criteria for a disability rating higher than 10 
percent for hypertension are not met, at any time since the 
initial grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2000).

3.  Entitlement to service connection for a lumbar spine 
disability is not established.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A January 1975 clinical record notes the veteran complained 
of back pain from constantly stooping when going through 
passages on ship.  The impression was normal back-probable 
low back pain due to height.

A report of medical history, dated in March 1977, notes the 
veteran indicated he had recurrent back pain.  A report of 
medical examination, dated in March 1977, notes the clinical 
evaluation of the spine was normal.  

A report of medical history, dated in March 1983, notes the 
veteran indicated he did not have recurrent back pain.  A 
report of medical examination, dated in March 1983, notes the 
clinical evaluation of the spine was normal.  

A report of medical history, dated in November 1986, notes 
the veteran indicated he did not have recurrent back pain.  A 
report of medical examination, dated in November 1986, notes 
the clinical evaluation of the spine was normal.  

A report of medical history, dated in April 1988, notes the 
veteran indicated he did not have recurrent back pain.  A 
report of medical examination, dated in April 1988, notes the 
clinical evaluation of the spine was normal.  

A report of medical history, dated in October 1988, notes the 
veteran indicated he did not have recurrent back pain.  A 
report of medical examination, dated in October 1988, notes 
the clinical evaluation of the spine was normal.  

A report of medical history, dated in February 1990 for 
separation from service, notes the veteran indicated he did 
not have recurrent back pain.  A report of medical 
examination, dated in February 1990 for separation from 
service, notes the clinical evaluation of the spine was 
normal.  

A January 24, 1996, private medical record notes blood 
pressure was 180/106.

A February 10, 1996, private clinical record shows blood 
pressures values of 150/90 and 130/80.  The record notes the 
veteran had essential hypertension.  

An April 1, 1996, private clinical record notes the veteran's 
blood pressure was 150/80.  An April 16, 1996, private 
clinical record notes the blood pressure was 158/92 on the 
left and 160/100 on the right.  An April 25, 1996, VA 
clinical record shows the veteran's blood pressure was 
150/90.  The assessments included hypertension.

An application for compensation or pension (VA Form 21-526) 
was received April 26, 1996.

A June 26, 1996, private medical record notes blood pressure 
was 130/90.  The assessment included hypertension.

A July 1996 Department of Veterans Affairs (VA) general 
medical examination report notes the veteran complained of 
low back pain and that it ached on and off.  The report also 
notes the veteran was hypertensive and taking Norvasc, 
Hytrin, and Lasix.  Blood pressures were 170/94 and 180/100.  
The examiner observed that the veteran moved about with a 
normal gait and seemingly without discomfort.  Straight leg 
raising was accomplished to 60 degrees bilaterally without 
pain.  The impressions included hypertension and history of 
mild low back pain not symptomatic at the time of 
examination.  

A July 1996 VA orthopedic examination report notes the 
veteran complained of low back pain aggravated by bending and 
lifting.  The veteran got in and out of a chair slowly as he 
guarded his back.  The diagnoses included low back pain of 
undetermined etiology.

A July 1996 VA mental disorders examination report notes the 
veteran indicated he was doing well in his marriage and he 
claimed bouts of depression.  The veteran was appropriately 
dressed and hygienically clean.  Mood was slightly depressed 
and affect was appropriate.  There was no evidence of 
auditory or visual hallucinations, perceptual deficit, or 
psychosis.  Cognition was intact and the veteran denied 
suicidal or homicidal ideation.  The impression was mild 
dysthymia with compulsive eating.  

A July 1996 VA radiographic report of x-rays of the lumbar 
spine notes minimal narrowing of lower disc spaces in the 
lumbar spine.

A July 26, 1996, private medical record notes blood pressure 
was 160/90.  

An August 1996 rating decision granted service connection for 
hypertension and assigned a 10 percent disability rating.  
The decision also granted service connection for mild 
dysthymia with compulsive overeating (exogenous obesity) and 
assigned a 10 percent disability rating.  The effective date 
of service connection and the disability ratings was April 
26, 1996.

A September 18, 1996, private medical record notes blood 
pressure was 150/90.

A September 12, 1996, VA clinical record notes the veteran's 
blood pressure was 168/102. 

An October 29, 1996, VA clinical record notes the veteran's 
blood pressure was 168/100.

An October 7, 1996, private medical record notes blood 
pressure was 150/100.  An October 24, 1996, private medical 
record notes blood pressure was 152/96.

An October 1996 statement from the veteran's mother indicates 
that in 1979, the veteran was home and had a persistent back 
problem that became worse.  She indicated he was taken by 
ambulance to Homestead Air Force Base for treatment.

A November 1996 statement from an individual who served with 
the veteran indicates the veteran had back problems in 1979 
and was transported to Homestead Air Force Base for 
treatment.

A November 9, 1996, private medical record notes blood 
pressure was 152/90.  The record notes the veteran had been 
recently diagnosed with depression, placed on Zoloft, and the 
Zoloft was doing extremely well in the patient.  The 
impression included essential vascular hypertension and 
depression.  A November 18, 1996, private medical record 
shows blood pressure of 150/90.  The assessment included 
hypertension and depression.

A December 16, 1996, VA clinical record notes the veteran's 
blood pressure was 182/108.  The assessment included 
hypertension.

A January 17, 1997, VA clinical record notes the veteran 
complained of staying depressed.  His affect was depressed.  
The assessment was dysthymic disorder.  A January 17, 1997, 
VA mental hygiene clinic initial assessment and treatment 
plan notes the veteran's blood pressure was 182/108.  His 
mood was depressed but he denied suicidal ideation.  The 
veteran was obese but neatly dressed.  Attitude and behavior 
were friendly and cooperative.  Speech and thought were 
logical and coherent.  The veteran was oriented, memory was 
intact, the level of understanding was within normal limits, 
and the level of vocabulary was average.  Judgment and 
insight were good.  The Axis I diagnosis was dysthymic 
disorder and the Axis V level of function was good.  A 
January 28, 1997, VA clinical record notes the veteran's 
blood pressure was 166/108.

A February 5, 1997, VA clinical record notes the veteran's 
blood pressure was 210/90.  A February 10, 1997, VA clinical 
record notes the veteran complained of having problems coping 
with academic stress, concentration problems, excessive 
sleep, and missing days at school.  The record notes an 
objective finding of low self esteem.  The assessment was 
dysthymic disorder and probable post traumatic stress 
disorder.  A February 11, 1997, VA clinical record notes the 
veteran's affect was depressed.  The assessment was dysthymic 
disorder.  A February 26, 1997, VA clinical record notes the 
veteran's blood pressure was 158/94.  Another February 26, 
1996, VA clinical record notes objective findings of low self 
esteem and sense of worthlessness.  The assessment was 
dysthymic disorder.  A February 27, 1997, VA mental hygiene 
clinical record notes the veteran complained of depression, 
anxiety, over eating, isolation, and withdrawal.  The current 
findings were depressed affect, preoccupation with childhood 
sexual abuse, and low self esteem.  The Axis I diagnosis was 
dysthymic disorder.  The Axis V current GAF [global 
assessment of functioning] was 60 and the GAF for the past 
year was 60.

A March 12, 1997, VA clinical record notes subjective 
complaints of being depressed, problems coping with family 
stressors, difficulty keeping up with personal hygiene, 
isolation, withdrawal, and overeating.  Objective findings 
were suicidal ideation but no plan, sarcastic communication, 
and physically and verbally intimidating when loses temper.  
The assessment was dysthymic disorder.  A March 13, 1997, VA 
clinical record notes blood pressure was 160/100.  A March 
18, 1997, VA clinical record notes the veteran's blood 
pressure was 170/90.  A March 27, 1997, VA clinical record 
entry notes the veteran's blood pressure was 174/82.  

An April 9, 1997, VA clinical record entry notes the veteran 
was working 40 hours as a guard, was attending school full 
time, had a depressed affect, and pessimistic cognition.  The 
assessment was dysthymic disorder.  An April 16, 1997, VA 
clinical record notes the veteran's blood pressure was 
140/84.  An April 23, 1997, VA clinical record entry notes 
the veteran had a depressed affect, rational cognition, and 
improved stress tolerance.  The assessment was dysthymic 
disorder.  Another April 23, 1997, VA medical record notes 
blood pressure was 130/90.  

An April 1997 statement from a private psychotherapist 
indicates the veteran and his wife were last seen in 1993.  
The statement indicates the veteran was diagnosed with major 
depression, compulsive overeating, and a personality disorder 
that greatly impaired his occupational and social 
functioning.  The statement also indicates that at the end of 
treatment the veteran's prognosis was not good and that he 
would require ongoing treatment in order to function 
adequately.

A May 7, 1997, VA clinical record notes the veteran had low 
self esteem, unrealistic expectations, depressed affect, and 
tendency to push himself too much.  The assessment was 
dysthymic disorder.

A June 25, 1997, VA clinical record notes the veteran was 
fired from a job as a telephone message clerk because of his 
attitude.  There were improved family relationships, tearful 
episodes, stress with college courses, aggressive social 
skills, and improved stress tolerance.  The assessments were 
dysthymic disorder and employment problems.

The veteran presented testimony at a hearing at the RO in 
July 1997.  He testified that when he overexerted himself he 
would develop low back pain that radiated on both sides.  The 
veteran indicated that he was originally seen for his back 
when he was assigned to a ship.  He indicated he was also 
treated at Homestead Air Force Base Hospital and placed on 
limited duty.  He also stated he was seen by a private 
chiropractor at other times.  He indicated the chiropractor 
put his back into alignment and advised him that his discs 
were enlarged which might account for his pain.  The veteran 
testified that he was under treatment by a psychiatrist and a 
psychologist at the VA.  He also indicated that he was 
working under VA vocational rehabilitation but was let go 
because of a combative attitude with staff.  He indicated he 
had depression and a lot of problems with jobs.  He also 
testified that he had withdrawn from school because of 
depression putting him in bed, he had trouble sleeping and 
staying awake, and he was combative with co-workers and 
supervisors.  The veteran testified that he was on three 
medications for his hypertension.  He indicated his blood 
pressure had been 170/110 and 162/94.  

A July 7, 1997, VA clinical record notes the veteran 
complained of increased depression, excessive sleep, low self 
esteem, and major employment problems.  The record notes 
there was pessimistic cognition, relationship difficulties 
with supervisors and coworkers, depressive episodes, 
excessive eating, and intrusive thoughts of childhood trauma.  
The assessments were dysthymic disorder, and major employment 
and relationship problems.  A July 17, 1997, VA clinical 
record notes the veteran complained of continued anxiety, 
insomnia, and depression.  The record indicates the veteran 
was staying in bed all day to avoid people.  The clinical 
record notes the veteran was anxious and depressed.  The 
assessment was dysthymia versus major depression.  A July 17, 
1997, VA clinical record notes the veteran's blood pressure 
was 170/110.  With a large cuff it was 160/98.  The 
assessments included moderate hypertension.

An October 1997 rating decision increased the disability 
rating for "dysthymia, mild with compulsive overeating 
(exogenous obesity)" to 30 percent, effective from April 26, 
1996.

A November 1997 statement from an employer of the veteran 
notes that he was employed from May 1997 to June 1997.  The 
statement notes that his attitude was argumentative and at 
time volatile to others, and that he did not meet the 
requirements for the position. 

A February 1998 statement from the veteran's wife indicates 
he was unable to function socially because he became 
defensive, hard to communicate with, and claustrophobic in 
small crowds.  She indicated the veteran spent upwards of 16 
hours per day in bed and when he would get up, he was 
uncommunicative and unresponsive.  She also indicated that if 
he spoke he was very angry or very sad.  She further noted 
that the veteran's inability to get out of bed had severely 
affected his ability to earn a living and that his grooming 
habits had not been up to standards. 

An April 1999 memorandum from the National Personnel Records 
Center notes that no records were found regarding treatment 
of a back condition at Homestead Air Force Base in 1979.

The report of a VA mental disorders examination, dated in 
October 1999, notes the veteran indicated that his mood had 
been poor for several years.  He described his mood as 
depressed and highly emotional, and he had missed the last 
two days of work prior to the examination due to poor 
motivation.  He claimed his energy was low.  His sleep was 
variable with periods of hypersomnia and insomnia, and his 
sleep appeared to be inverted.  The veteran also noted 
difficulty with motivation and he had a general feeling of 
apathy.  He also claimed to have poor self esteem, feelings 
of guilt, social isolation, anhedonia, increased 
irritability, and passive thoughts of suicidal ideation 
without intent or plan.  The veteran denied homicidal 
ideation.  He indicated he had difficulty with anxiety and 
felt some of his absences were an attempt to avoid increased 
anxiety feelings with other people.  The mental status 
examination notes the veteran had good hygiene and grooming, 
good eye contact, and normal psychomotor activity.  Mood was 
depressed, and his affect was anxious and dysphoric.  The 
report notes that speech was normal and thought processes 
were linear and goal directed.  There were no hallucinations, 
delusional thinking, flight of ideas, or looseness of 
association.  Insight and judgment were fair.  The report 
notes the veteran was alert and oriented.  Registration was 
3/3 and recall was 3/3.  The assessment was history of 
dysthymia presenting with recent exacerbation of mood state 
due to divorce and separation from wife and son.  The Axis I 
diagnoses were major depressive disorder single episode 
moderate and dysthymia.  The Axis V diagnoses were major 
depressive disorder single episode with a moderate GAF value 
of 55 and dysthymia with a GAF of 65.

The report of a November 1999 VA examination notes the 
veteran was on medication for his hypertension but had not 
taken it on the day of the examination.  The veteran's seated 
blood pressure in the right arm was 185/110 and 180/100 in 
the left arm.  Lying supine the veteran's blood pressure was 
180/100.  The cardiac size could not be estimated due to the 
size of the chest but heart tones were regular and normal.  
There was a soft basal systolic murmur that was not 
transmitted to the neck.  The diagnosis was hypertension 
under treatment that was poorly regulated on the day of the 
examination when he was off his medication.  The report shows 
the veteran noted that his blood pressure was in the range of 
130/80 one week prior to the examination.  

The report of a January 2000 VA spine examination report 
notes the veteran indicated that he had onset of pain in the 
lumbosacral spine area in 1974 and had recurrent back pain in 
1979.  He indicated that his back frequently ached after 
exercising.  He also indicated that he had severe episodes of 
back pain approximately once per year that would subside 
after one or two days.  There was no history of radicular 
symptoms or weakness in the lower extremities and no history 
of urinary or fecal incontinence.  On examination, the 
veteran complained of tenderness on palpation along the 
spinous processes of the lumbar vertebra but no muscle spasms 
could be palpated.  The veteran could forward flex to only 60 
degrees due to his large abdomen.  Extension, lateral 
bending, and rotation were 80 percent of normal.  The 
straight leg raising test and Patrick's test were normal.  
Deep tendon reflexes were 2+ and there did not appear to be 
any muscle atrophy or weakness in the lower extremities.  X-
rays of the lumbosacral spine showed very minor lipping 
involving two lumbar vertebra but, considering size and age, 
the x-rays were normal.  The intervertebral disc spaces were 
well maintained.  The diagnosis was lumbosacral spine pain 
with no objective findings on clinical examination.

A February 2000 rating decision increased the disability 
rating for "dysthymia, major depressive disorder" to 50 
percent, effective from April 26, 1996.


II.  Legal analysis

A.  Duty to Assist

These claims all arise from the veteran's initial application 
for disability compensation filed in April 1996.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5102).

The RO requested and received the veteran's service medical 
records and verified his periods of service.  It also 
requested his clinical records for treatment at Homestead Air 
Force Base.  In July 1999, the RO was informed in writing 
that no records were found for that treatment.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(1)).  The RO has satisfied its duty to assist 
through obtaining available treatment records relating to the 
veteran's military service.  A response from the National 
Personnel Records Center that no records were found indicates 
reasonable certainty that such records do not exist and that 
further efforts to obtain the records would be futile.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(b)(3)).

The RO notified the veteran in a May 1996 letter that it had 
requested the veteran's treatment records from private 
physicians and a mental health counselor he had identified, 
and the RO thereafter received treatment records from private 
physicians and two statements summarizing treatment ending in 
1993 from the mental health counselor.  The RO requested 
private treatment records for the veteran from a chiropractor 
and received no response.  The veteran was notified in April 
1999 that the RO had requested the records and that it was 
his ultimate responsibility to see that the records were 
submitted.  The veteran was notified in a rating decision of 
February 2000 that the chiropractor's treatment records had 
not been received.  The veteran has been notified of the non-
receipt of the chiropractic treatment records and had been 
previously advised of his responsibility to submit them if he 
wanted them considered in connection with the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5107(a)).  The RO satisfied its duty with respect to 
requesting private treatment records of the veteran and 
received sufficient information to proceed.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

The veteran has been accorded appropriate VA examinations in 
July 1996 and in October 1999 through January 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  His VA treatment records have been 
associated with the claims file.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(2)).

There is no indication of additional potentially relevant and 
available treatment records, and there is sufficient evidence 
to proceed with appellate review, the RO having satisfied its 
duty to assist in development of the claim.


B.  Increased ratings

This appeal is from the initial ratings assigned to 
disabilities upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (Schedule).  The disability ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

During the pendency of the veteran's claim and appeal, the 
regulations applicable to rating cardiovascular diseases and 
psychiatric disorders were amended.  61 Fed. Reg. 52,695 
(October 8, 1996); 62 Fed. Reg. 65, 207 (December 11, 1997).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  

Dysthymia and major depressive disorder

The rating criteria of Diagnostic Code 9405 for dysthymic 
disorder and major depression without melancholia in effect 
at the time the veteran initiated his claim provide that the 
disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 10 
percent rating is warranted where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where the 
psychoneurotic symptoms produce reduction in initiative, 
flexibility, efficiency, and reliability to produce definite 
industrial impairment.  A 50 percent rating would be 
appropriate if the disorder is productive of considerable 
industrial impairment and a 70 percent rating is warranted if 
the disorder is productive of severe industrial impairment 
based on the veteran's ability to interact on both a social 
and industrial level, as confirmed by current clinical 
findings.  A 100 percent rating is appropriate when the 
attitudes of all contacts result in virtual isolation in the 
community, there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court) stated that the term "definite" as set forth 
in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 9411) was 
qualitative in character, unlike the other terms used to 
ascertain the level of severity of a psychiatric disability, 
which were quantitative in character.  The Court invited the 
Board to construe the term "definite" in such a manner that 
would quantify the degree of impairment contemplated by that 
term for purposes of meeting the statutory requirement that 
the Board articulate reasons and bases for its decision.  
38 U.S.C.A. § 7104(b)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  

An April 1997 statement from a private psychotherapist 
indicates the veteran was last seen for treatment in 1993 and 
that his major depression, compulsive overeating, and 
personality disorder greatly impaired his social and 
occupational functioning.  However, this assessment was based 
on treatment that ended in 1993 and did not address the 
veteran's psychiatric impairment during the period of the 
claim and appeal.  Since the current level of disability is 
of primary concern, it is not necessary to consider his 
psychiatric impairment through 1993.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  A July 1996 VA mental disorders 
examination report indicates the veteran had mild dysthymia.  
A January 17, 1997, VA mental hygiene clinic initial 
assessment notes the Axis I diagnosis was dysthymic disorder 
and the Axis V level of functioning was good.  A February 27, 
1997, VA mental hygiene clinical record notes an Axis I 
diagnosis of dysthymic disorder.  The Axis V current GAF was 
60 and the past year GAF was 60.  GAF values of 60 are 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed.) 
(DSM-IV).  An October 1999 VA mental disorders examination 
report indicates the Axis I diagnoses were a single episode 
of moderate major depressive disorder and dysthymia.  The 
report indicates the Axis V GAF for the episode of major 
depressive disorder was moderate at 55 and the dysthymia GAF 
was 65.  A GAF of 55 is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 65 is indicative of some mild 
psychiatric symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well.  See DSM-IV.  These are the only medical records 
that provide competent medical evidence of an overall 
assessment of the veteran's impairment due to his psychiatric 
disorder that may be applied to the criteria of the Schedule 
in effect at the time he initiated his claim.  This medical 
evidence shows the veteran's impairment due to his 
psychiatric disorder ranges from mild to moderate .

Under the psychiatric rating criteria in effect at the time 
the veteran initiated his claim, mild impairment warrants a 
10 percent disability rating.  Moderate impairment is not 
defined in the Schedule.  However, it is greater than mild 
impairment but less than definite impairment.  See VAOPGCPREC 
9-93.  Since definite impairment warrants a 30 percent 
disability rating, moderate impairment is something less than 
a 30 percent rating but greater than a 10 percent disability 
rating.  Therefore, under the psychiatric rating criteria in 
effect at the time the veteran initiated his claim, the 
impairment from veteran's psychiatric disorder does not even 
rise to the level of impairment to warrant a 50 percent 
rating.  38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code 9405 (1996).

On November 7, 1996, new rating criteria for psychiatric 
disorders became effective.  61 Fed. Reg. 52,695 (October 8, 
1996).  The veteran is entitled to have his claim evaluated 
under both the old and the new criteria, and have to criteria 
most favorable to his claim applied, from the effective date 
of the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, the revised psychiatric rating criteria 
will also be considered.  Under the criteria of Diagnostic 
Code 9433 for dysthymic disorder and Diagnostic Code 9434 for 
major depressive disorder, a 10 percent rating is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 (2000).

The July 1996 VA mental disorders examination notes the 
veteran denied suicidal ideation.  Additionally, a January 
17, 1997, VA mental hygiene record notes the veteran denied 
suicidal ideation.  However, a March 12, 1997 VA clinical 
record notes the veteran had suicidal ideation but no plan.  
The October 1999 VA mental disorders examination report 
indicates the veteran had passive thoughts of suicidal 
ideation without intent or plan.  Therefore, there is 
evidence of suicidal ideation without a plan.  

A January 17, 1997, VA mental hygiene record notes the 
veteran's speech was logical and coherent.  The October 1999 
VA mental disorders examination report shows that the 
veteran's speech was normal.  A March 12, 1997, VA clinical 
record does note that the veteran's communication was 
sarcastic.  However, this does not amount to speech 
disturbances.  Therefore, the evidence does not show that the 
veteran's psychiatric disorder causes stereotyped; or 
illogical, obscure, or irrelevant speech.

The July 1996 VA mental disorders examination report notes 
the veteran's mood was slightly depressed.  A January 17, 
1997, VA clinical record notes the veteran's affect was 
depressed and a January 17, 1997, VA mental hygiene record 
notes the veteran's mood was depressed.  VA clinical records, 
dated in February 1997, April 1997, and May 1997, show the 
veteran's affect was depressed.  A July 17, 1997, VA clinical 
record notes the veteran was depressed.  An October 1999 VA 
mental disorders examination report shows the veteran's mood 
was depressed.  Therefore, the medical evidence shows 
depressed mood.  However, these medical records do not show 
that the veteran's mood was disturbed.

The July 1996 VA mental disorder examination report notes 
there was no evidence of perceptual deficit and cognition was 
intact.  A January 17, 1997, VA clinical record shows the 
veteran's attitude was friendly and cooperative, thought was 
logical and coherent, he was oriented, and memory was intact.  
An 
April 23, 1997, VA clinical record entry notes the veteran 
had rational cognition.  The October 1999 VA mental disorders 
examination report notes the veteran's thought processes were 
normal and goal directed, he was alert and oriented, and 
there was no looseness of association.  These records do not 
show difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, or spatial 
disorientation. 

The July 1996 VA mental disorders examination report shows 
that the veteran was appropriately dressed and hygienically 
clean.  A January 17, 1997, VA mental hygiene record notes 
the veteran was neatly dressed.  The October 1999 VA mental 
disorders examination notes the veteran had good hygiene and 
grooming.  These records do not show neglect of personal 
hygiene and appearance.  While a March 12, 1997, VA clinical 
record notes the veteran complained of difficulty keeping up 
with personal hygiene and the veteran's wife indicated his 
grooming habits were not up to standards, objective evidence 
from clinicians shows that personal hygiene and appearance 
were adequate.  

The July 1996 VA mental disorders examination report 
indicates there was no evidence of hallucinations or 
psychosis.  The October 1999 VA mental disorders examination 
report indicates there were no hallucinations or delusional 
thinking.  Therefore, the medical evidence does not show 
delusions or hallucinations.

VA clinical records in February and July 1997 show complaints 
of excessive sleep.  In July 1997, the veteran complained of 
insomnia.  In October 1999, the veteran indicated his sleep 
was variable and appeared to be inverted.  The veteran 
testified that he had trouble sleeping and staying awake, and 
his wife indicated he stayed in bed for upwards of 16 hours 
per day.  Therefore, there is evidence of chronic sleep 
impairment.

Difficulties in work and social relationships are shown.  A 
June 1997 VA clinical record notes the veteran had aggressive 
social skills.  A July 7, 1997, VA clinical record notes 
there were relationship difficulties with supervisors and 
coworkers.  The veteran also testified that he had a lot of 
problems with jobs.  A statement from an employer of the 
veteran indicates the veteran's attitude was argumentative 
and volatile.  Additionally, in a written statement, the 
veteran's wife indicated that the veteran was unable to 
function socially.  This provides evidence of difficulty 
adapting to a worklike setting.  These records do not show 
impaired impulse control with periods of violence.

The medical evidence shows that the veteran's mood was 
depressed and there was chronic sleep impairment.  Objective 
evidence does not show neglect of personal hygiene or 
appearance, or a disturbed mood.  The medical evidence does 
not show that the veteran's psychiatric disorder causes 
stereotyped, illogical, obscure, or irrelevant speech.  
Therefore, speech was normal.  The medical evidence also does 
not show difficulty understanding complex commands, impaired 
judgment, impaired abstract thinking, or disturbed mood.  
These are all factors applicable to a psychiatric disability 
rating of less than 50 percent.  

The veteran's psychiatric disorder is currently rated as 50 
percent disabling.  Medical evidence indicates there is 
suicidal ideation but without plan.  There is also evidence 
of difficulty adapting to a worklike setting.  These are the 
only factors that are applicable to a 70 percent rating.  The 
evidence does not show delusions, hallucinations, or spatial 
disorientation.  Additionally, there is no evidence of 
obsessive rituals, near continuous panic or depression 
affecting the ability to function independently, or impaired 
impulse control with periods of violence that would be 
applicable to a 70 percent rating.  As noted above, there are 
numerous factors that are applicable to a disability rating 
of less than 50 percent and the veteran's psychiatric 
disorder only satisfies two factors applicable to a rating of 
greater than 50 percent.  Therefore, the aggregate of the 
medical evidence shows impairment that more closely 
approximates the criteria for a 50 percent disability rating 
under the revised rating criteria.  This is consistent with 
the disability rating currently assigned.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9433, 9434 (2000).

This appeal is from an initial rating assigned following a 
grant of service connection.  The Board has considered the 
possibility of staged ratings for the veteran's psychiatric 
disorder.  However, the evidence shows that at no time during 
the period of the veteran's claim and appeal did his 
psychiatric disability rise to the level required for a 
rating in excess of 50 percent.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 50 
percent for dysthymia and major depressive disorder.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9433, 9434 (2000).  There is no 
approximate balance of positive and negative evidence with 
respect to this claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C. § 5107).


Hypertension

Under the provisions of Diagnostic Code 7101, entitled 
"Hypertensive vascular disease (essential arterial 
hypertension)," a 10 percent rating is warranted where the 
diastolic pressure is predominantly 100 or more and a 20 
percent disability rating is warranted where the diastolic 
pressure is predominantly 110 or more with definite symptoms.  
Additionally, a 40 percent disability rating is warranted 
where the diastolic pressure is predominantly 120 or more 
with moderately severe symptoms and a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more with severe symptoms.  When continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

In December 1997, new rating criteria for the cardiovascular 
system were promulgated.  62 Fed. Reg. 65, 207 (December 11, 
1997).  As with the revised psychiatric rating criteria 
applied above, the veteran is entitled to have his claim for 
a higher evaluation for hypertension evaluated under both the 
old and the new criteria, and have to criteria most favorable 
to his claim applied, from the effective date of the new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the revised cardiovascular rating criteria will 
also be considered.  

Under the revised criteria of Diagnostic Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), where the diastolic pressure is 
predominantly 130 or more, a 60 percent rating is warranted.  
Where the diastolic pressure is predominantly 120 or more, a 
40 percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, a 20 percent rating is warranted.  With 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control, a 10 percent 
rating is warranted.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2000).

A July 17, 1997, VA clinical record indicates the veteran's 
blood pressure was 170/110 and he testified at his July 1997 
hearing that his blood pressure had been 170/110.  
Additionally, the November 1999 VA examination report shows 
that the veteran's blood pressure in the right arm was 
185/110.  However, it was 180/100 in the left arm and the 
report notes that the blood pressure was 180/100 lying 
supine.  The report also notes he had not taken his 
medication at the time of the examination.  Numerous other 
blood pressure values shown in medical records, dated from 
1996 to 1999, show diastolic blood pressure values of less 
than 110.  Therefore, there veteran's diastolic blood 
pressure is not predominantly 110 or more.  Additionally, the 
medical evidence in the record does not show that the veteran 
has other symptoms related to his hypertension.  This is 
consistent with a 10 percent disability rating under the 
rating criteria in effect at the time the veteran initiated 
his claim.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

With medication, the veteran's diastolic blood pressure is 
less than 110.  In February 1997, VA clinical record shows 
the veteran's blood pressure was 210/90.  This is the only 
systolic blood pressure value that was in excess of 200.  
Numerous other blood pressure values shown in medical 
records, dated from 1996 to 1999, show systolic values of 
significantly less than 200.  Therefore, the predominant 
systolic blood pressure values were less than 200.  This is 
consistent with a 10 percent disability rating under the 
revised rating criteria.  38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7101 (2000).

This appeal is from an initial rating assigned following a 
grant of service connection.  The Board has considered the 
possibility of staged ratings for the veteran's hypertension.  
However, the evidence shows that at no time during the period 
of the veteran's claim and appeal did his hypertension rise 
to the level required for a rating in excess of 10 percent.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for hypertension.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101 (2000).  There is no 
approximate balance of positive and negative evidence with 
respect to this claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C. § 5107).

C.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2000).  Evidence of incurrence during 
service and of a nexus with service can be satisfied by (1) 
evidence that a condition was noted during service or during 
an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical, 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection 
may also be granted when all of the evidence demonstrates 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

A January 1975 clinical record entry notes the veteran 
complained of back pain.  The impression was normal back-
probable low back pain due to height.  A March 1977 report of 
medical history shows the veteran indicated he had recurrent 
back pain.  However, the March 1977 report of medical 
examination shows the clinical evaluation of the spine was 
normal.  An October 1996 statement from the veteran's mother 
indicates the veteran had persistent back problems in 1979 
and was taken to Homestead Air Force Base by ambulance for 
treatment.  Additionally, a statement from an individual who 
served with the veteran indicates he head back problems in 
1979 and was transported to Homestead Air Force Base for 
treatment.  The veteran also testified that he was treated at 
Homestead Air Force Base.  However, the National Personnel 
Records Center has indicated there are no records of 
treatment at Homestead Air Force Base.  Additionally, in 
reports of medical history, dated in March 1983, November 
1986, April 1988, October 1988, and February 1990, the 
veteran denied having recurrent back pain.  Furthermore, 
reports of examination, dated in March 1983, November 1986, 
April 1988, October 1988, and February 1990, show that the 
clinical evaluation of the spine was normal.  

At discharge from service, the February 1990 report of 
medical history shows the veteran denied having recurrent 
back pain and the February 1990 report of medical examination 
shows the spine was normal.  The July 1996 VA general medical 
examination report indicates the veteran complained of low 
back pain and the impression was only a history of mild low 
back pain not symptomatic at the time of examination.  A July 
1996 VA orthopedic examination report also notes the veteran 
complained of low back pain and provides a diagnosis of low 
back pain of undetermined etiology.  A July 1996 VA 
radiographic report of x-rays of the lumbar spine does show 
minimal narrowing of the lower disc spaces of the lumbar 
spine, however, there is no competent medical opinion that 
this is disabling nor that it is the cause of the veteran's 
complaints.  The report of a January 2000 VA spine 
examination shows a diagnosis of lumbosacral spine pain with 
no objective findings on clinical examination.  The veteran 
has complained of low back pain.  However, the evidence shows 
the veteran has been examined on many occasions without 
diagnosis of pathology to account for his complaints of pain.  
Pain without a diagnosed or identifiable malady or condition 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Since there is no competent medical evidence of a 
present disability for which service connection can be 
granted, the preponderance of the evidence is against the 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, there is no competent medical evidence in the 
record of a current back disability, and any low back 
complaints in service were acute and transitory.  38 C.F.R. 
§ 3.303(a), (b) (2000).  There is no question of establishing 
a nexus between continuity of symptomatology and a current 
disorder when there is no competent evidence of a current 
disability (as opposed to complaints of pain without 
accompanying pathology), and the objective evidence clearly 
shows that the veteran has not experienced continuity of 
symptomatology.  Cf. Savage, 10 Vet. App. 488.

The preponderance of the evidence is clearly against the 
claim of entitlement to service connection for a back 
disorder, and the appeal must be denied.  There is no 
approximate balance of positive and negative evidence with 
respect to this claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C. § 5107(b)).


ORDER

A rating in excess of 50 percent for dysthymia and major 
depressive disorder is denied. 

A rating in excess of 10 percent for hypertension is denied.  

Service connection for a lumbar spine disability is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 27 -


- 27 -


